[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks damages as a result of being bitten by a dog owned by the pro se defendant. This occurred in the parking lot of a retail store in Hamden on May 7, 1995.
It would appear that the dog was left in the defendant's car and was able to bite the plaintiff because the car window was partially open.
The defendant's only defense is to the effect that she only leaves the car window open an inch or two. However, when the police responded to the scene, the investigating officer noted CT Page 14184 the window was open about six inches.
The defendant offered no evidence on her special defenses and the court considers them to have been abandoned.
There is no question but that the defendant's dog was able to bite the plaintiff because of the open window. The plaintiff was lawfully on the premises and there is no evidence she teased the animal.
The plaintiff sustained a substantial injury and has a permanent scar. She incurred $466.37 for emergency room treatment, including a tetnus shot. An additional $385.00 was incurred in follow up treatment.
The court concludes that a fair and reasonable award of damages would be in the amount of $4,000.00.
Judgement may enter for the plaintiff to recover of the defendant the sum of $4,000.00 plus taxable costs. In view of the defendant's lack of assets and modest income, the judgment is to paid at the rate of $10.00 per week, commencing with the first payment on November 23, 1999.
Anthony V. DeMayo Judge Trial Referee